Citation Nr: 0428055	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-04 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for right knee disability, to 
include on a secondary basis, and if so, whether the reopened 
claim should be granted.

Whether new and material evidence has been received to reopen 
a claim for service connection for right shoulder disability 
, and if so, whether the reopened claim should be granted.

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability, to 
include on a secondary basis, and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied reopening of 
claims for service connection for disabilities of the right 
knee, right shoulder and low back because new and material 
evidence had not been received.  

The Board notes that in the subsequently issued June 2002 
rating decision and supplemental statement of the case, the 
RO denied each of the veteran's claims on the merits.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Thus, the Board must first review the 
RO determination that new and material evidence has been 
submitted to reopen the previously denied claims.  

The Board also notes that the veteran submitted a statement 
in May 2003 canceling his request for a Travel Board hearing.  
As such, no hearing was held.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  Service connection for right knee disability was denied 
in an unappealed rating decision of May 1997; the evidence 
received since the May 1997 decision includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  Service connection for right shoulder disability was 
denied in an unappealed rating decision of May 1997; the 
evidence received since the May 1997 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

4.  Service connection for low back disability was denied in 
an unappealed rating decision of May 1997; the evidence 
received since the May 1997 decision includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

5.  The veteran does not currently have a disability of the 
right shoulder.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disability, to include on a secondary basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right shoulder 
disability on a secondary basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability on a secondary basis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  Right shoulder disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims to reopen

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claims to reopen.  
Therefore, no further development is required with respect to 
these matters.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

In a final decision of May 1997, the RO denied entitlement to 
service connection for right knee disability, right shoulder 
disability and low back disability because there was no 
medical evidence of the disabilities in service.  At the time 
of this decision, only the report of the veteran's enlistment 
examination, a December 1996 VA examination report without a 
nexus opinion and some outpatient treatment reports from 
North General Hospital were available. 

The subsequently received evidence includes service medical 
records from March through August 1978, which document injury 
to the veteran's right knee as well as a September 1998 
letter from the veteran's private physician, M. Reid, M.D., 
which states that the veteran had been receiving physical 
therapy for osteoarthritis of both  knees.  In addition, VA 
outpatient reports dated from February 2001 to October 2002 
show ongoing treatment for the veteran's knees and lumbar 
spine.  Furthermore, the evidence added to the record 
includes VA outpatient reports from October 2002 to April 
2003 as well as a private report of MRI of the lumbosacral 
spine in October 2003, pertaining to treatment and evaluation 
of the veteran's lumbar spine.  There are also VA outpatient 
reports from January to May 2004 which document treatment for 
the veteran's right knee, right shoulder and low back.  This 
evidence is neither cumulative nor redundant of the evidence 
previously of record.  Moreover, this competent evidence of a 
right knee disability in service and of current right knee, 
right shoulder and back disabilities is so significant that 
it must be considered to fairly decide the merits of the 
claims.  Accordingly, this evidence is new and material and 
reopening of each of the claims is in order.  

II.  Reopened claim for service connection for right shoulder 
disability

Veterans Claims Assistance Act of 2000

The VCAA and the implementing regulations are applicable to 
the veteran's reopened claim.  

The record reflects that through the January 2004 
supplemental statement of the case and letters dated in March 
2001 and January 2004, the RO informed the veteran of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim for 
service connection for right shoulder disability on a de novo 
basis following compliance with the notice requirements of 
the VCAA and the implementing regulations.  There is no 
indication or reason to believe that its decision would have 
been different had the claim not been previously adjudicated.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Factual Background

Service medical records are negative for complaint, diagnosis 
or abnormal finding with respect to the veteran's right 
shoulder.

A January 1994 medical record from North General Hospital 
notes that the veteran was seen for pain in his right 
shoulder.  The medical records from North General Hospital 
indicate that the veteran underwent physical therapy sessions 
for his right shoulder from December 1995 through February 
1995.  A January 1995 physical therapy note from North 
General Hospital notes that the veteran exhibited a decreased 
range of motion of the right shoulder.

A December 1996 VA examination report notes normal range of 
motion of the veteran's right shoulder.  X-ray studies of the 
right shoulder revealed no fracture or bony displacement.  
There was also no evidence of degenerative arthritis at the 
acromioclavicular or glenohumeral joints.  The impression was 
that of a normal shoulder.

VA progress notes from January 2004 note bilateral shoulder 
pain after a fall on ice outside of Montrose Hospital.  A 
radiology note from the same date states that X-ray studies 
of the right shoulder were within normal limits, without 
fracture or dislocation.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In the present case, the veteran contends that he is entitled 
to service connection for a right shoulder disability, which 
he maintains was incurred while he was serving on active duty 
in 1977.  

Service medical records do not show any complaints or 
treatment for the veteran's right shoulder.  In addition, 
there is no post-service medical evidence showing a diagnosis 
of a shoulder disability.  Despite the documentation that the 
veteran experiences pain in his right shoulder and that he 
underwent physical therapy for such pain in the past, there 
has never been a diagnosis of any disability of the shoulder 
beyond pain.  In fact, all X-ray studies note a normal right 
shoulder.  In this regard, the Board notes that pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, 
service connection is not in order for this claimed 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for right knee disability, to include on a 
secondary basis, is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for right shoulder disability is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for low back disability, to include on a 
secondary basis, is granted.

Service connection for right shoulder disability is denied.


REMAND

The veteran contends that he is entitled to service 
connection for his right knee disability because it was 
incurred in service or, in the alternative, because it is 
secondary to his service-connected left knee disability.  
According to service medical records, the veteran tore his 
right medial meniscus in July 1978.  Service medical records 
from July 1978 also note a painful right knee with popping on 
certain motions.  Current VA medical records show that the 
veteran was seen for pain in his right knee.  An MRI in July 
2003 showed a small tear in the posterior horn medial 
meniscus, small joint effusion and degenerative disease about 
the medial compartment of the right knee.  However, the 
record does not contain a medical opinion addressing whether 
the current right knee disability is related to the veteran's 
active military service or service-connected left knee 
disability.  As such, the Board is of the opinion that a VA 
examination should be scheduled in order to obtain such an 
opinion.

The veteran also contends that he is entitled to service 
connection for a low back disability either on a direct basis 
or as secondary to his service-connected left knee 
disability.  Although service medical records do not document 
any injury to the veteran's back, he is currently in receipt 
of medical treatment for his lumbar spine.  The Board is of 
the opinion that the veteran should undergo a VA examination 
in order to obtain a nexus opinion regarding whether it is at 
least as likely as not that the low back disability is 
related to his service-connected left knee disability in 
order to comply with VA's duty to assist the veteran in the 
development of the facts pertinent to this claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should schedule the veteran 
for a VA examination with a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
currently present right knee disability 
and low back disability.   

A copy of this Remand and the claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide opinions with respect to:  

a) whether it is at least as likely as 
not that the veteran's right knee 
disability is related to his active 
military service; 

b) whether it is at least as likely as 
not that the veteran's right knee 
disability was caused or chronically 
worsened by the veteran's service-
connected left knee disability; 

c) whether it is at least as likely as 
not that the veteran's low back 
disability was caused or chronically 
worsened by the veteran's service-
connected left knee disability.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should adjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before returning the case to 
the Board.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



